UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT SEPTEMBER 30, 2010 Advised by NorthCoast Asset Management, LLC WWW.NORTHCOASTAM.COM (800) 558-9105 CAN SLIM® SELECT GROWTH FUND Dear Fellow Investor, “If you want to make God laugh, tell him about your plans.” –Woody Allen Though Woody was referring to the unexpected curveballs thrown at us throughout life, it sure seems as if Mr. Market has a similar sense of humor. Thankfully this time the surprise was welcome. During the fiscal half year April-September, 2® Select Growth Fund (CANGX) (the “Fund”) gained a modest 0.19% compared to a decline of 1.42% in the broad average S&P 500® Index (S&P”). These seemingly small changes belie the 2½ months of volatility between late April and early July when both the Fund and the S&P were down 15.27% and 15.63% (April 26-July 6) respectively before rebounding in a surprise that turned out to be the strongest September (+8.92%) for the S&P since 1939. As readers of these letters know, a key ingredient in the CAN SLIM® investment strategy is to let the market guide the Fund’s overall investment level. To that end, as the market declined from late April, the Fund reduced exposure from just about fully invested to a low of 60% invested through June, and then, as the market began to pick up, added to positions to finish the period at 93% invested. This is not market timing – rather we simply follow market activity. When stocks and market indices enter into what our systems define as a new confirmed rally with rising trading volume we add positions and when market indices enter corrections we reduce positions. During the 1st half of the period, with employment suffering, the Fund experienced losses primarily in retail, such as Ann Taylor, Black & Decker and HGregg (an appliance retailer) and capital goods. The technology sector did an amazing flip-flop, losing substantially in the April-June period, only to resurge in July-September. The Fund participated in this sector via MercadoLibre (online retailing), OmniVision Technologies & Isilon (semiconductor manufacturers). Significant profits were also seen in health care (eg, Edwards Life Sciences) and services (Steven Madden, Las Vegas Sands and Herbalife were the performers here) during the third quarter ended September 30, 2010. 1 CAN SLIM® SELECT GROWTH FUND Outlook While the 2009 rally was one of recovery for distressed bank and financial stocks, the third quarter 2010 rally shifted focus more towards the Fund’s objective – that of well-financed companies with innovative products and sound marketing strategies that should make solid profits going forward. In general, these periods begin with inflection points where stock leadership changes dramatically. These periods are unpredictable, but not unexpected. Importantly, following poor periods for momentum investing, CAN SLIM® has historically returned to form. So sticking with our strategy in a difficult time has permitted the Fund to emerge and progress along its stated objectives. The CAN SLIM® methodology employed by the Fund is rules-based and attempts to identify stocks taking leadership roles. As the market reverts to its more normal pattern of rewarding this configuration, we believe the Fund has the potential to gain further against the broad averages. Sincerely, Rick Semels Senior Vice President, Northcoast Asset Management, LLC Opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and greater price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies, your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those 2 CAN SLIM® SELECT GROWTH FUND funds. Because the Fund may invest in Exchange-Traded Funds (ÒETF’sÓ), it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (ÒNAVÓ), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM® Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® SELECT GROWTH FUND SECTOR ALLOCATION AT SEPTEMBER 30, 2010 (UNAUDITED) * Cash equivalents and liabilities in excess of other assets. EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/10 – 9/30/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment 4 CAN SLIM® SELECT GROWTH FUND EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any 5 CAN SLIM® SELECT GROWTH FUND EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 4/1/10 9/30/10 4/1/10 – 9/30/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 6 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS: 91.5% Administrative Services: 0.9% Portfolio Recovery Associates, Inc.* $ Apparel Manufacturing: 1.0% Columbia Sportswear Co. Beverage & Tobacco Products: 2.5% Boston Beer Co.* Fomento Economico Mexicano S.A.B de C.V. - ADR Vector Group Ltd. Broadcasting: 1.1% Liberty Media Corp.* Chemical Manufacturing: 8.6% BioMarin Pharmaceutical, Inc.* Bristol-Myers Squibb Co. Carbo Ceramics, Inc. E.I. du Pont de Nemours & Co. Hospira, Inc.* Kraton Performance Polymers, Inc.* Perrigo Co. Polypore International, Inc.* Solutia, Inc.* Valeant Pharmaceuticals International, Inc. Computer & Electronic Products: 12.7% Acme Packet, Inc.* Apple, Inc.* Applied Signal Technology, Inc. ARM Holdings PLC - ADR Cardtronics, Inc.* Illumina, Inc.* Isilon Systems, Inc.* The accompanying notes are an integral part of these financial statements. 7 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 91.5% (Continued) Computer & Electronic Products: 12.7% (Continued) Lexmark International, Inc.* $ Mettler-Toledo International, Inc.* OmniVision Technologies, Inc.* ResMed, Inc.* Trimble Navigation Ltd.* Varian Medical Systems, Inc.* Volcano Corp.* Credit Intermediation: 5.6% Altisource Portfolio Solutions SA* Banco Santander Chile - ADR Bank of the Ozarks, Inc. Credicorp Ltd. First Cash Financial Services, Inc.* HDFC Bank Ltd. - ADR Data Processing & Hosting Services: 1.7% Akamai Technologies, Inc.* HMS Holdings Corp.* Educational Services: 0.8% New Oriental Education & Technology Group, Inc. - ADR* Fabricated Metal Products: 0.9% Stanley Black & Decker, Inc. Food Services: 0.8% Chipotle Mexican Grill, Inc.* Hotels: 1.0% Home Inns & Hotels Management, Inc. - ADR* The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 91.5% (Continued) Information Services: 3.6% Baidu, Inc. - ADR* $ IAC/InterActiveCorp.* MercadoLibre, Inc.* WebMD Health Corp.* Insurance Carriers: 1.8% Humana, Inc.* MBIA, Inc.* Leather & Allied Products: 0.7% Steven Madden Ltd.* Machinery: 4.4% Actuant Corp. Coinstar, Inc.* Cummins, Inc. Dresser-Rand Group, Inc.* FMC Technologies, Inc.* Merchant Wholesalers: 2.6% AmerisourceBergen Corp. Herbalife Ltd. Polo Ralph Lauren Corp. Mining: 1.1% Newcrest Mining Ltd. - ADR Miscellaneous Manufacturing: 5.1% Alcon, Inc. Edwards Lifesciences Corp.* Estee Lauder Companies, Inc. Hasbro, Inc. The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 91.5% (Continued) Miscellaneous Manufacturing: 5.1% (Continued) Heartware International, Inc.* $ Rockwell Automation, Inc. Motion Picture & Sound Recording Industries: 1.7% Netflix, Inc.* Sina Corp.* Oil & Gas Extraction: 3.7% Concho Resources, Inc.* Northern Oil & Gas, Inc.* Pioneer Natural Resources Co. Oil & Gas Services: 1.0% Core Laboratories NV Performing Arts & Spectator Sports: 0.5% Las Vegas Sands Corp.* Personal Services: 0.9% Shutterfly, Inc.* Petroleum & Coal Products: 0.8% Sunoco, Inc. Primary Metal Manufacturing: 0.9% Precision Castparts Corp. Professional, Scientific & Technical Services: 10.1% Alexion Pharmaceuticals, Inc.* CGI Group, Inc.* Genpact Ltd.* iGate Corp. IHS, Inc.* Infosys Technologies Ltd. - ADR The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 91.5% (Continued) Professional, Scientific & Technical Services: 10.1% (Continued) Longtop Financial Technologies Ltd. - ADR* $ MAXIMUS, Inc. Radiant Systems, Inc.* Syntel, Inc. VeriSign, Inc.* Publishing Industries: 3.3% ACI Worldwide, Inc.* Autodesk, Inc.* Oracle Corp. SuccessFactors, Inc.* Rail Transportation: 1.7% Canadian National Railway Co. Genesee & Wyoming, Inc. - Class A* Rental & Leasing Services: 2.7% AerCap Holdings NV* Dollar Thrifty Automotive Group, Inc.* Textainer Group Holdings Ltd. Telecommunications: 1.6% Millicom International Cellular SA TW Telecom, Inc.* Textile Products: 1.0% Interface, Inc. The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 91.5% (Continued) Transportation Equipment: 3.0% Autoliv, Inc. $ Magna International, Inc. TRW Automotive Holdings Corp.* Transportation Services: 0.9% C.H. Robinson Worldwide, Inc. Utilities: 0.8% Hawaiian Electric Industries, Inc. TOTAL COMMON STOCKS (Cost $40,244,235) PREFERRED STOCK: 0.8% Food & Beverage Stores: 0.8% Companhia Brasileira de Distribuicao - Class A - ADR TOTAL PREFERRED STOCK (Cost $401,715) SHORT-TERM INVESTMENT: 10.0% Money Market Fund: 10.0% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.001%** TOTAL SHORT-TERM INVESTMENT (Cost $4,862,285) TOTAL INVESTMENTS IN SECURITIES: 102.3% (Cost $45,508,235) Liabilities in Excess of Other Assets: (2.3)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ** 7-Day Yield as of September 30, 2010. ADR American Depository Receipt The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® SELECT GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES AT SEPTEMBER 30, 2010 (UNAUDITED) ASSETS: Investments in securities, at value (Cost $45,508,235) (Note 2) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased Fund shares redeemed Foreign withholding tax Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share ($48,823,963/4,689,312 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net unrealized appreciation on foreign currency and translation of other assets and liabilities in foreign currency 14 Net assets $ The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® SELECT GROWTH FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) INVESTMENT INCOME Dividends (net of foreign withholding tax of $4,866) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Adminstration fees Transfer agent fees Fund accounting fees Audit fees Reports to shareholders Registration fees Custody fees Chief Compliance Officer fees Miscellaneous expense Trustee fees Legal fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments and foreign currency transactions Change in net unrealized depreciation on investments ) Change in net unrealized appreciation of translation of other assets and liabilities in foreign currency 14 Net realized and unrealized gain on investments and foreign currency transactions Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® SELECT GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended September 30, 2010 March 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation (depreciation) on investments ) Change in net unrealized appreciation of translation of other assets and liabilities in foreign currency 14 — Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distribution in excess — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $15,117 and $7,964, respectively. The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® SELECT GROWTH FUND FINANCIAL HIGHLIGHTS FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT THE PERIOD/YEAR Six Months Ended Period September Year Ended March 31, Ended 30, 2010 March 31, (Unaudited) 2006* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) ) ) ** ) ) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: Distribution in excess — ) — Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return 0.19%^ % )% % )% 14.20%^ RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ % %+ After fees waived and expenses absorbed %+ % %+ RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )%+ )% )% )% )% )%+ After fees waived and expenses absorbed )%+ )% )% )% )% )%+ Portfolio turnover rate 148%^ % 118%^ * Fund commenced operations on September 26, 2005. ** Less than $0.01 per share. + Annualized ^ Not annualized. The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”) is a series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation from investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” 17 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of September 30, 2010, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and 18 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2010 (UNAUDITED) (CONTINUED) other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
